Citation Nr: 1116286	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  05-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W. W., M.D.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk

INTRODUCTION

The Veteran served on active duty from August 1971 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2003 rating decision in which the RO denied service connection for major depressive disorder.  In December 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2005.

In September 2010, the Veteran and a psychiatrist testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In November 2009 and September 2010, the Veteran submitted additional medical evidence.  In September 2010, the Veteran's representative provided a waiver of initial RO consideration of the evidence submitted in November 2009 and September 2010.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although no acquired psychiatric disorder was diagnosed in service, the Veteran was treated for psychiatric complaints/symptoms (then attributed to personality disorder), and competent, uncontradicted medical opinion evidence indicates that that the Veteran's currently diagnosed major depressive disorder likely began in service.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for major depressive disorder is warranted.

On June 1971 examination for entrance into service, psychiatric evaluation of the Veteran was normal.  The Veteran denied any history of depression, trouble sleeping, or other psychiatric sympotmatology.  

A May 1973 treatment report from McConnell Air Force Base reveals that the Veteran underwent psychiatric evaluation and participated in several therapy sessions during service.  The report noted that the Veteran was having difficulties with a girlfriend and threatened her with violence.  The examiner concluded that the Veteran was having problems adjusting to the military lifestyle.  The impression was passive-aggressive personality with paranoid features and the examiner recommended the Veteran for discharge.  

At separation in February 1975, the Veteran's psychiatric evaluation was normal.  In his report of medical history, the Veteran noted that he experienced depression and trouble sleeping.  

Post service treatment records reflect treatment and evaluation for various psychiatric disorders, including major depressive disorder, beginning in 1999.

In March 2006, the Veteran underwent a Social Security Administration (SSA) psychiatric evaluation.  The Veteran stated that he had been depressed since age 17.  He also reported a history of drug use beginning in high school.  The examiner's impression was major depressive disorder.  

In an April 2008 letter, Dr. Wirshing stated that he had treated the Veteran for 2 years at the VA Medical Center (VAMC) in West Los Angeles.  His diagnosis of the Veteran's psychiatric condition was chronic and severe depression.  Dr. Wirshing noted that he reviewed the May 1973 in-service treatment report prior to forming his opinion.  He opined that the Veteran first suffered a mood disturbance during service, which was of the same nature as his current psychiatric disability.  Thus, he concluded that it was more likely than not that the Veteran's current major depressive disorder was related to service.

In a November 2009 letter, Dr. Pierre, the Veteran's VA psychiatrist since June 2007, stated that, given the evaluation and treatment for mood disturbances during service, there was ample evidence to support a finding that the Veteran's currently diagnosed psychiatric condition began in service.  He further noted that even though the Veteran's service treatment records indicated that the Veteran had a personality disorder, the Veteran currently did not meet the diagnostic criteria for a personality disorder and it was unlikely that he had such a disorder during service.  He added that there was no evidence of any psychiatric symptoms or treatment prior to service.  Thus, he concluded that the Veteran's chronic depressive disorder began during service.   

During the August 2010 Board hearing, Dr. Wirshing testified on the Veteran's behalf, clarifying his April 2008 letter.  Dr. Wirshing remarked that, although the Veteran may have experienced some mood instability prior to service (as noted in the March 2006 SSA psychiatric evaluation report), the Veteran's depressive disorder first manifested during service.  Dr. Wirshing emphasized that his opinion was based on extensive treatment of the Veteran and review of the Veteran's treatment records, including the May 1973 record of the Veteran's in-service psychiatric treatment and diagnosis.  He noted that when he initially met the Veteran, his impression of the Veteran's condition was primarily character pathology with underlying depression.  However, as he treated the Veteran's depression, the character pathology disappeared.  Thus, he revised his assessment from a personality disorder to a primary diagnosis of major depressive disorder.  He noted that these conditions (personality disorder and depressive disorder) present in similar ways and that he believed the symptoms which first manifested during service were related to the Veteran's current depressive disorder.

Initially, the Board notes that while the Veteran has reported experiencing symptoms of depression as early as high school, there is no medical evidence that a psychiatric disability was actually manifested prior to service.  Moreover, psychiatric evaluation at entrance into service was normal.  Thus, in the absence of clear and unmistakable evidence that the Veteran's disability existed prior to service, the presumption of soundness applies.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).

Moreover, the Board finds the opinion and testimony of Dr. Wirshing highly probative evidence on the question of whether the Veteran's current major depressive disorder had its onset in service.  As indicated, this opinion was based on extensive treatment of the Veteran and review of the Veteran's medical history.  The documented evidence clearly indicates that, although no acquired psychiatric disorder was diagnosed in service, the Veteran was treated for psychiatric symptoms (then attributed to personality disorder).  Based on the above, Dr. Wirshing opined that the Veteran's current major depressive disorder first manifested during service.  His opinion was well reasoned and thoroughly explained during the August 2010 Board hearing.  Significantly, there is no medical opinion of record that contradicts Dr. Wirshing's conclusions, and, in fact, the letter from Dr. Pierre is consistent with that opinion.  

The Board also emphasizes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for major depressive disorder are met.



ORDER

Service connection for major depressive disorder is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


